DETAILED ACTION 
Request for Continued Examination 
A Request for Continued Examination pursuant to 37 CFR § 1.114, including the fee set forth in 37 CFR § 1.17(e), was filed in this application after final rejection.  Because this application is eligible for continued examination pursuant to 37 CFR § 1.114, and Applicants have timely paid the fee set forth in 37 CFR § 1.17(e), the finality of the previous Office Action has been withdrawn pursuant to 37 CFR § 1.114.  Applicants’ submission filed on 10 February 2022 has been entered.
Status of the Claims 
Applicants filed claims 18 – 20 and 36 - 50 with the instant application according to 37 CFR § 1.114, on 10 February 2022.  In an Amendment entered with the Request for Continued Examination, Applicants added new claim 51.  Consequently, claims 18 – 20 and 36 – 51 are available for substantive consideration.
REJECTIONS WITHDRAWN 
The obviousness rejection pursuant to 35 U.S.C. § 103 set forth in the Action of 11 August 2021 is hereby withdrawn in light of Applicants’ amendment of the claims, and in favor of the new grounds of rejection set forth below.
NEW GROUNDS OF REJECTION 
Rejections Pursuant to 35 U.S.C. § 103 
The following is a quotation of 35 U.S.C. § 103(a) that forms the basis for all obviousness rejections set forth in this Office Action:
(a)	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims pursuant to pre-AIA  35 U.S.C. 103(a), the Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicants are advised of the obligation pursuant to 37 CFR § 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103.
The Examiner directs Applicants’ attention to the fact that the instant rejection applies the same references as applied in previous rejections of the claims pursuant to 35 U.S.C. § 103.  However, the teachings of these references are applied in a manner different from how those teachings were applied in prior rejections, necessitated by Applicants’ amendment of the claims, thus constituting a new basis of rejection.
Claims 18 – 20 and 36 - 51 are rejected pursuant to 35 U.S.C. § 103, as being obvious over US 7,785,622 to Ito, T., et al., issued 31 August 2010, identified on the IDS filed 9 September 2019, cite no. 3 (USPAT) (“Ito ‘622”), in view of US 2006/0111451 A1 to Shudo, J., claiming priority to 30 September 2004 (“Shudo ‘451”).
The Invention As Claimed 
	Applicants claim a non-aqueous patch preparation comprising an oxycodone solution in an organic solvent, wherein the solvent is propylene glycol, 1,3-butane glycol, polyethylene glycol, or propylene carbonate, a lipophilic mass base comprising a styrene-isoprene-styrene (SIS) copolymer, at 10 – 45% wgt of the patch preparation, or at 20% wgt of the preparation, a tackifier, and a softening agent, and anhydrous silicic acid powders, at 2% to 10% wgt of the preparation, and in a ratio of 0.1 to 0.4 of the drug solution, wherein the oxycodone solution is retained in spaces between the powders, or in spaces between the powders and the lipophilic mass base, wherein the tackifier is an SIS resin, a polyterpene resin, a polyolefin resin, a polystyrene resin, an aromatic petroleum resin, rosin, or a hydrogenated rosin, and wherein the softening agent is liquid paraffin. 
The Teachings of the Cited Art 
	 Ito ‘622 discloses an adhesive patch for administration of a pharmaceutically active ingredient, the patch comprising a backing layer and a pressure-sensitive adhesive layer comprising the active ingredient and a tackifier resin, wherein the adhesive base comprises polyisobutylene and a styrene/isoprene/styrene block copolymer (see Abstract), wherein the blend amount of PIB may be 8 to 15 wt. %, and the SIS is mixed in with the PIB at a ratio of PIB:SIS of 2:3 to 3:2 (see Col. 3, ll. 20 – 40) [SIS at 10 – 22.5% wgt], wherein the tackifier resin is an acyclic see Col. 2, ll. 17 – 19), wherein the adhesive layer further comprises a percutaneous absorption enhancer (see Col. 2, ll. 20 – 21; see also Col. 3, l. 64 – Col. 4, l. 28), wherein the patch further comprises a hydrophilic polymer, such as light anhydrous silicic acid as a particularly preferred polymer, present at a particularly preferred loading of from 0.5 to 10% wgt of the adhesive layer (see Col. 4, ll. 38 – 58), and wherein the adhesive layer may further comprise a fat, such as liquid paraffin, as a softening agent (see Col. 5, ll. 11 – 15).  The reference does not disclose transdermal preparations comprising anhydrous silicic acid powders at 0.1 to 0.4 times the amount of the drug solution, or preparations comprising a drug solution wherein the solvent is propylene carbonate.  The teachings of Shudo ‘451 remedy those deficiencies.
	Shudo ‘451 discloses compositions for topical administration, the compositions comprising an active ingredient, an organic solvent, and a viscosity agent, wherein the solvent and the viscosity agent are inert with respect to the active ingredient (see Abstract; see also ¶[0009]), wherein the solvent is a non-volatile organic solvent (see ¶[0022]), wherein the non-volatile solvent is propylene carbonate (see ¶[0024]), wherein the viscosity agent includes silica  (see ¶[0027]), present in the compositions in an amount of from 0.001 to about 50% wgt  (see ¶[0028]), wherein the compositions are present on a topical patch delivery vehicle  (see ¶[0029]), wherein the topical patch includes an adhesive, such as a styrene-isoprene-styrene copolymer  (see ¶[0030]), wherein the compositions are prepared by dissolving the active ingredient in an organic solvent, and adding a viscosity agent to the resulting solution with mixing (see ¶[0042]), wherein, in exemplified embodiments, silica is present in the composition at a loading of from 6%  - 12% wgt/vol (see Practical Examples 1 - 3), and wherein, in a specific embodiment, a solution see Practical Example 3).	
Application of the Cited Art to the Claims 
	It would have been prima facie obvious at the time of the invention to prepare an adhesive patch for administration of a pharmaceutically active ingredient, the patch comprising a backing layer and a layer comprising a pressure-sensitive adhesive base and an active ingredient, the adhesive base comprising a styrene/isoprene/styrene block copolymer, at a concentration of at 10 – 22.5% wgt, and a tackifier resin, wherein the tackifier resin is an acyclic saturated hydrocarbon resin, wherein the patch further comprises light anhydrous silicic acid, present at a loading of from 0.5 to 10% wgt of the adhesive layer, and wherein the adhesive layer further comprises liquid paraffin as a softening agent, as taught by Ito ‘622, wherein the active ingredient is present in a solution with propylene carbonate as the solvent, and wherein the composition of the patch comprises the drug solution mixed with a viscosity agent at a ratio of 0.136 of silica to drug solution, as taught by Shudo ‘451.  One of skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the express teachings of Shudo ‘451 to the effect that inclusion of a viscosity agent/filler, such as silica results in enhanced storage stability of the active ingredient in the transdermal dosage form (see ¶[0073]).
	With respect to claim 1, which claim recites a limitation directed to the powder [anhydrous silicic acid] being insoluble in both the lipophilic mass base [SIS block copolymer], and the organic solvent [ionic liquid], the Examiner notes that the cited references are silent on the solubility of anhydrous silicic acid in the SIS adhesive and the solvent (propylene carbonate).  However, the Examiner notes that Shudo ‘451 teaches that the active ingredient and the solvent 
With respect to the limitations recited in claims 18 - 20, directed to the drug solution being “retained in the spaces between the powders or in the spaces between the powder and the lipophilic mass base,” the Examiner also notes that the cited references do not expressly disclose structures reading on these limitations.  However, the Examiner notes that Shudo ‘451 discloses that the viscosity agent/filler is mixed with the solution of active ingredient, and is inert with respect to the solution.  In light of this specific teaching, it is the Examiner’s position that such mixing of an insoluble filler with a solution of active in an organic solvent would necessarily result in a composition wherein the drug solution is “retained in the spaces between the powders or in the spaces between the powder and the lipophilic mass base.”  
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claims 18 – 20 and 36 - 51 would have been obvious within the meaning of 35 USC § 103.
Obviousness-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 18 – 20 and 33 - 37 are rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 8, 9, and 12 of US Patent No. 9,980,920 (“the ‘920 patent”), in view of US 2012/0065599 A1 to Eifler, R., et al., published 15 March 2012, identified on the IDS filed 9 September 2019, cite no. 6 (USPATAPP) (“Eifler ‘599”). 
The instant claims have been described supra.  
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 8, 9, and 12 of the ‘920 patent are directed to a composition for a non-aqueous patch preparation comprising a drug, an organic solvent, and a powder which is insoluble both in the organic solvent and in a lipophilic plaster base material, wherein the powder is anhydrous silicic acid, wherein the lipophilic plaster base material comprises an elastomeric styrene-isoprene-styrene block copolymer, wherein the drug is selected from a small molecular 
Eifler ‘599 discloses transdermal therapeutic systems (TSS’s) that comprise a backing layer, a single or multilayer matrix, and a protective film (see Abstract), wherein, when the TSS comprises the basic form of an active pharmaceutical species, the TSS may display the occurrence of marked "cold flow" (see ¶[0010]), wherein such problems of cold flow may be avoided by use of an active pharmaceutical species in the form of a salt (see ¶[0011]), along with at least one basic oxide (see ¶[0015]), and wherein the active pharmaceutical species may be oxycodone hydrochloride (see ¶[0029]).  
Thus, it would have been prima facie
Claims 18 – 20 and 33 - 37 are rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, and 14 - 21 of US Patent No. 10,543,275 (“the ‘275 patent”), in view of Eifler ‘599. 
The instant claims have been described supra. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2, and 14 - 21 of the ‘275 patent are directed to a composition for a non-aqueous patch preparation comprising a drug solution in which a drug is dissolved in an ionic liquid, a lipophilic mass base, and anhydrous silicic acid powders that are insoluble both in the ionic liquid and in the lipophilic mass base, wherein the drug solution is retained in spaces between the powders or in spaces between the powders and the lipophilic mass base, and the patch preparation has 2% to 10% by weight of the anhydrous silicic acid powders, wherein the amount of the powders is 0.1 to 0.4 times the amount of the drug solution, wherein said lipophilic mass base comprises styrene-isoprene-styrene block copolymer, wherein the drug is selected from a small molecular medicinal compound, a protein medicine, an antigen peptide, or a nucleic acid derivative, wherein the ionic liquid consists of one or more alkanolamine organic carboxylates, wherein the lipophilic mass base comprises an elastomer, a tackifier, and a softening agent, wherein the elastomer comprises one or more rubbers selected from the group consisting of synthetic rubbers, acrylic acid resins, and natural rubbers, wherein the synthetic rubber is selected from the group consisting of styrene-isoprene-styrene copolymer (SIS), silicon rubbers, polystyrene-butadiene copolymer, and polyisobutylene, wherein the tackifier is selected from the group consisting of a SIS resin, a polyterpene resin, a polyolefin resin, a polystyrene resin, an aromatic petroleum resin, rosin, and hydrogenated rosin, and wherein the 
Thus, it would have been prima facie obvious to one of ordinary skill in the art to prepare a composition for a non-aqueous patch preparation comprising a drug solution, a lipophilic mass base, and anhydrous silicic acid at 2% to 10% by weight, wherein the amount of the powders is 0.1 to 0.4 times the amount of the drug solution, wherein said lipophilic mass base comprises styrene-isoprene-styrene block copolymer, wherein the tackifier is selected from the group consisting of a SIS resin, a polyterpene resin, a polyolefin resin, a polystyrene resin, an aromatic petroleum resin, rosin, and hydrogenated rosin, and wherein the softening agent is selected from the group consisting of petroleum-based softening agents; fatty oil-based softening agents; purified lanolin; and liquid paraffin, as taught by the ‘725 patent, and wherein the drug is oxycodone hydrochloride, as taught by Eifler '599.  One of skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the express teachings of Eifler '599 to the effect that inclusion of the salt forms of active drug species, such as oxycodone hydrochloride, in a transdermal dosage form can avoid issues such as cold flow of the adhesive from the dosage form, which issue can occur with the basic form of such drug. 
Response to Applicants’ Arguments 
	The Examiner has considered the arguments submitted with the Response filed 10 February 2022, but does not find them persuasive.  The Examiner notes that, with respect to the obviousness rejection, Applicants’ argument consists solely of the conclusory statement that “the 
With respect to the obviousness-type double patenting rejections, Applicants request that the rejection be held in abeyance “until such time as claims are deemed allowable.”  However, a request to hold a rejection in abeyance is not a proper response to a rejection.  Rather, a request to hold a matter in abeyance may only be made in response to an OBJECTION or REQUIREMENTS AS TO FORM (see MPEP 37 CFR §§ 1.111(b) and 714.02).  Thus, the double patenting rejections of record have been maintained as Applicants have taken no action regarding these rejections at this time.
Consequently, based on the above discussion, Applicants’ arguments are unpersuasive, and the rejections are maintained.
NO CLAIM IS ALLOWED.
CONCLUSION
Any inquiry concerning this communication or any other communications from the examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The examiner can normally be reached on M-F 8:30 am - 5:30 pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David J Blanchard, can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTP Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619
	
/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619